WRIGHT, J.
to the jury. The real question in dispute is, where Is the line between sections 20 and 26 ? The act of congress, of February, 1805, (29 O. L. 38) provides that the lines run, and corners marked and returned to the surveyor general’s office shall be the true lines and corners, and the quantity of land so returned shall be ■esteemed the true quantity. Good policy required the passage of this law. The laws required the lines of the government surveys to be run to the cardinal points of the compass. But was this always ■done? Were the instruments used always accurate? Neither. Lines were, however, in fact run, and returned, and recorded. To these all had access — by these sales were made — and by these this law requires all to be bound. The real question is, then, where was the line which is returned as the boundary between these two sections run on the ground ? Not where it should have been run. If the line run and returned is ever so erroneous, it must govern, because the law so provides : we have no power to correct it. The parties bought of the government to this line, and so they must hold. You have a copy of the record and field notes, and have heard the evidence. If the west line as claimed is the line returned and described in the record, the plaintiff is entitled to your verdict, if not the defendant should have it.
Verdict for the plaintiff.
[Surveys — lines as actually run, and not as should have been run, constitute boundary; Reed v. Marsh, 8 O. 147, 158.]